Citation Nr: 0628795	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The veteran had active service from May 1948 to June 1952 and 
October 1961 to February 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  

The Board first considered this appeal in April 2005 and 
determined that additional development was required.  As 
such, the matter was remanded to the RO.  All requested 
development was performed, but the benefit sought remains 
denied.  Accordingly, this matter is properly returned to the 
Board for further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's disabilities have a combined rating of 70 
percent, with one disability rated as 40 percent disabling; 
therefore, the veteran's disabilities meet the threshold 
requirements for a total disability rating based on 
individual unemployability.

3.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
his service-connected disabilities.



CONCLUSION OF LAW

Criteria for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. § 1155 (West  
2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in April 2003, June 2005 and March 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The June 2005 letter also generally advised 
the veteran to submit any additional information in support 
of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the March 2006 letter provided notice 
regarding the granting of an effective date and a disability 
rating, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided sufficient notice 
until the June 2005 letter, after the April 2003 rating 
decision on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued after the June 2005 notice, making all 
relevant notices pre-decisional as per Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

Although the June 2006 letter was provided after the last 
issued supplemental statement of the case, the Board finds 
that the veteran is not prejudiced by this timing deficiency; 
the June 2006 letter provided notice regarding the elements 
of granting of an effective date and a disability rating that 
are not reached by a denial of the underlying benefits, and, 
thus, the veteran cannot be prejudiced by not receiving 
timely notice of these downstream issues.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  The Board notes that there is evidence of record 
indicating that the veteran has received benefits from the 
Social Security Administration (SSA).  Although VA attempted 
to obtain pertinent SSA records, SSA notified the RO in 
September 2005 that records were not available as the 
veteran's file had been destroyed.

Therefore, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran asserted that he cannot work due to his service-
connected disabilities.  Specifically, the veteran stated 
that he left his last employment as an instructor at a 
technical school because his knee would lock-up and he would 
experience significant pain.  Due to his disabilities, the 
veteran used a "built-up" shoe and a cane.

The veteran is service connected for multiple disabilities, 
most of which involve the lower extremities.  The veteran is 
currently service connected for a fracture of the left femur 
with shortening of the left leg and loss of motion of the 
left knee, rated as 40 percent disabling.  The disability is 
the result of a gunshot wound incurred in October 1966, while 
in service.  The veteran is also service connected for a left 
ankle disability, rated as 20 percent disabling, and a scar 
of the left thigh, rated as 10 percent disabling, both 
related to the gunshot wound.  In addition, the veteran is 
service connected for a fracture of the right os calcis, 
rated as 10 percent disabling as well as for bilateral otitis 
externa, a fracture of the left wrist, and hammertoes of the 
left foot, all rated as noncompensable.

VA regulations provide that a total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, under certain requirements.  The first 
requirement under 38 C.F.R. § 4.16(a) is a determination in 
the judgment of the rating agency that the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If the RO makes 
this determination, the veteran will be granted a TDIU if he 
has one service-connected disability rated at 60 percent or 
more disabling, or, if there are two or more disabilities, 
the veteran has a combined disability rated at 70 percent 
disabling, with one of the service connected disabilities 
rated at least 40 percent disabling.  See 38 C.F.R. § 
4.16(a).  38 C.F.R. § 4.16(b) allows for a veteran who does 
not meet the threshold requirements for the assignment of a 
total rating based on individual unemployability but who is 
deemed  by the Director of Compensation and Pension Services 
to be unable to secure and follow a substantially gainful  
occupation by reason of service-connected disabilities to be 
rated totally disabled.  As the veteran meets the threshold 
requirements of 38 C.F.R. § 4.16(a), the Board does not reach 
an analysis of entitlement to the benefit under 38 C.F.R. § 
4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted  
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted, the veteran is service connected for multiple 
disabilities, mostly for injuries to his lower extremities.  
The record reflects that after service the veteran worked as 
a welder.  The veteran's last employment was as instructor 
and aide at a technical school.  The veteran asserted that he 
left this position in 2000 because of his service-connected 
disabilities.

In September 2003, the veteran underwent a VA medical 
examination in which the examiner opined that the veteran's 
inability to sustain gainful employment was related to non-
service-connected disabilities.  The examiner noted, however, 
that the veteran's claims file was not available for review-
leading to a distinct disadvantage in evaluation of the 
veteran's disabilities.  Due to this deficiency in the 
September 2003 VA examination, the Board remanded the 
veteran's appeal in April 2005 in order to obtain another VA 
examination completed with the benefit of review of the 
veteran's claims file.

The veteran underwent this examination in August 2005.  The 
examiner noted that in addition to the veteran's service 
connected disabilities, the veteran experienced a stroke in 
1999 and, in April 2005, fractured his left femur.  The 
examiner noted that the veteran was using a wheelchair due to 
this recent fracture and the surgery the veteran had due to 
the injury.  The examiner reviewed the veteran's service-
connected disabilities.  The examiner noted that the 
veteran's stroke had impaired the veteran's short-term memory 
and concentration.  The examiner opined that it was at least 
as likely as not that the veteran's service-connected 
disabilities would not prevent gainful employment.  He 
further opined that the veteran's service-connected 
disabilities were long term issues and the patient worked 
with these disabilities until 2000.

In December 2005, the same examiner wrote an opinion based on 
the same physical examination after reviewing the veteran's 
claims file, a requirement of the Board's remand.  The 
examiner confirmed his basic finding by opining that it was 
not at least as likely as not that these disabilities 
prevented the veteran from securing and following 
substantially gainful employment.  The examiner noted that 
disabilities such as the veteran's recent fracture of left 
femur and residuals of a stroke were the most significant 
barriers preventing the veteran from seeking or maintaining 
substantially gainful employment.

The veteran also underwent an ear disease examination in 
August 2005, which found no evidence of ear disease.  In 
November 2005, after review of the veteran's claims file 
another examiner opined that there was no evidence found at 
the August 2005 examination of otitis externa or other 
changes that could be attributed to chronic ear disease.  The 
examiner further opined that the reported history of ear 
infections should not limit the veteran's ability to obtain 
gainful employment.

As noted, the veteran asserted that he left his last 
employment as an instructor at a technical school because of 
his service-connected disabilities.  In a letter dated June 
2003, however, the veteran's former supervisor stated that 
after the veteran's stroke the veteran found it increasingly 
difficult to handle the demands of the position.  The 
supervisor noted that the veteran informed him that he had 
decided to stop working because he was having difficulty 
focusing.  The Board finds that this evidence supports the 
examiner's finding that non-service-connected disabilities 
interfered with the veteran maintaining substantially gainful 
employment.  

The veteran's representative asserted that the RO failed to 
focus on whether the veteran was still able to work as a 
welder, the work the RO implies that he did as his main job 
for the majority of his life.  The representative argued that 
the veteran's time as an instructor should not be considered 
gainful employment.  The Board notes, however, that the 
reasons the veteran left his employment as an instructor is 
probative of the general causes of his inability to work.  

The Board also notes that entitlement to TDIU is based on the 
inability to maintain substantially gainful employment, not 
that he is unemployed or unable to do the work he previously 
did.  Instead, the finding that the veteran's service-
connected disabilities render him unemployable is a broader 
finding that he cannot maintaining substantially gainful 
employment.  As such, evidence that he could not perform one 
type of work, such as that of a welder or an instructor, may 
be probative regarding the veteran's ability to work, but is 
not, of itself, determinative.  

The Board finds that the veteran is not precluded from 
securing and following some form of substantially gainful 
employment as a result of the veteran's service-connected 
disabilities.  In coming to this finding, the Board relies on 
the November 2005 VA medical opinions which found that the 
veteran was not prevented from substantially gainful 
employment due to his service-connected disabilities.  The 
veteran's appeal is denied.


ORDER

A total disability rating based on individual unemployability 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


